230 P.3d 576 (2010)
168 Wash.2d 1025
STATE of Washington, Respondent,
v.
Joel Rodriguez RAMOS, Petitioner.
Personal Restraint Petition of Joel Rodriguez Ramos, Petitioner.
No. 83819-4.
Supreme Court of Washington.
April 1, 2010.

ORDER
¶ 1 Department II of the Court, composed of Chief Justice Madsen and Justices Alexander, Chambers, Fairhurst and Stephens, considered the petition for review at its March 2, 2010, Motion Calendar, and the matter was continued for consideration on the April 1, 2010, En Banc Conference. After further consideration of the petition, the Department has now unanimously voted in favor of the following result:
¶ 2 IT IS ORDERED:
¶ 3 That the Petition for Review is granted only on the community placement issue and this case is remanded to the Court of Appeals for reconsideration in light of State v. Broadaway, 133 Wash.2d 118, 942 P.2d 363 (1997).
For the Court
/s/MADSEN, C.J.
   ------------
  CHIEF JUSTICE